EXHIBIT 10.22

AMENDED LICENSE AGREEMENT

This amended license agreement (“Agreement”) is made by and between American Rag
Cie, LLC, a California limited liability company with its principal place of
business at 160 S. La Brea Avenue, Los Angeles, California 90026 (“LICENSOR”),
and Private Brands, Inc., a California corporation having its principal place of
business at 3151 East Washington Boulevard, Los Angeles, California 90023
(“LICENSEE”), with reference to the following facts:

WITNESSETH:

WHEREAS, LICENSOR is the sole and exclusive owner of the Marks, as defined
below;

WHEREAS, LICENSOR has the right to enter into this Agreement;

WHEREAS, LICENSEE desires to obtain an exclusive right to use the Marks on and
in connection with the manufacture, sale, distribution, advertising, and
promotion of Licensed Products, as defined below, bearing, incorporating or
otherwise utilizing the Marks in the Territory, as defined below;

WHEREAS, LICENSOR has agreed to grant to LICENSEE such license under and subject
to the terms and conditions hereinafter set forth;

WHEREAS, LICENSEE and LICENSOR, as assignee of American Rag Cie II, were parties
to a License Agreement dated April 1, 2003, concerning the various American Rag
trademarks (the “Original License Agreement”); and

WHEREAS, this Agreement, when fully executed by the Parties, shall supersede the
Original License Agreement, which shall no longer be in effect.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein; the Parties each intending to be legally bound hereby, do promise and
agree as follows:

 

  1. DEFINITIONS

Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

1.1 “Annual Period” shall mean each twelve-month period commencing on January 1
and ending on December 31.

1.2 “Effective Date” shall mean October 1, 2008.

 

-1-



--------------------------------------------------------------------------------

1.3 “Standard Allowances” means written credits actually given after sale by
LICENSEE or a sub-LICENSEE to a customer on account of advertising, volume
discounts or payment term discounts. Standard Allowances do not include freight
expenses.

1.4 “Closeout” means any discount greater than 25% from LICENSEE’s wholesale
list price or, if no such wholesale list price exists, the highest price at
which the style has been sold during the then immediately preceding 12 months.

1.5 “Gross Sales” means LICENSEE’s and sub-LICENSEE’s sales of Licensed Product
units invoiced, before the deduction of Standard Allowances or returns.

1.6 “Guaranteed Minimum Royalty” shall mean the minimum royalties, as set forth
in Paragraph 4.2, payable in each Annual Period, as defined below.

1.7 “Licensed Products” shall mean those products identified in Schedule B
attached hereto and bearing the Marks.

1.8 “MMG” shall mean sub-LICENSEE Macy’s Merchandising Group, LLC or its
successor.

1.9 “Marks” shall mean the designations AMERICAN RAG, AMERICAN RAG CIE, any
variations thereof, any logos, symbols, designs and trade dress associated
therewith, and all registrations and applications for registration thereof, all
of the above existing under common or statutory law, and shall include, but not
be limited to, the trademark applications and registrations listed in Schedule A
hereto.

1.10 “Net Sales” means Gross Sales less only (1) returns, and (2) Standard
Allowances.

1.11 “Percentage Royalty” shall have the definition given that term in
Paragraph 4.4.

1.12 “Territory” means the United States, Canada, Mexico, and Bermuda.

1.13 “Term” shall mean the Initial Term as defined in Paragraph 3.1 and shall
include all Extension Terms as defined in Paragraph 3.2.

1.14 “Transfer Price” shall mean the price which MMG charges its stores for
Licensed Products, which is presently the price on which MMG calculates its
royalty payable to LICENSEE. In the event LICENSEE grants a sub-license to a
retailer or affiliate of a retailer other than MMG, the Transfer Price shall be
the price on which the royalty paid to LICENSEE by such sub-LICENSEE is
calculated. In no event, however, shall the Transfer Price on sales by
sub-LICENSEEs other than MMG be less than the landed cost of goods plus ten
percent.

1.15 “Transition Period” shall mean October 1, 2008 to December 31, 2008.

 

-2-



--------------------------------------------------------------------------------

1.16 “Vintage Clothing” shall mean apparel that has been previously worn or
owned by an end-user consumer, but shall not include any goods manufactured
pursuant to this Agreement.

 

  2. GRANT OF LICENSE

2.1 License. LICENSOR hereby grants to LICENSEE an exclusive license during the
Term of this Agreement, subject to all of the terms and conditions of this
Agreement, to use, have used, manufacture, have manufactured, sell, have sold,
distribute, have distributed, advertise, have advertised, and to promote and
have promoted the Licensed Products utilizing the Marks in the Territory.
LICENSEE shall have the right, in its sole discretion, to enter into sub-license
agreements with third parties in which the LICENSEE grants rights no greater
that those granted to LICENSEE under this Agreement. Without limiting the
foregoing, LICENSEE may grant a sub-license to an entity under the majority
control of Gerard Guez and/or Todd Kay (“Newco”) and Newco shall have all of the
rights and obligations of LICENSEE hereunder.

2.2 Exclusivity. LICENSEE shall not sell, have sold, distribute, have
distributed, advertise, have advertised, or promote or and have promoted the
Licensed Products in any country outside the Territory and will not knowingly
sell the Licensed Products to any person who LICENSEE has knowledge intends or
is likely to resell them in any country outside the Territory. LICENSOR
acknowledges and agrees that the grant of rights to LICENSEE under this
Section 2 is exclusive to LICENSEE, and LICENSOR shall not itself exploit or
grant to any third party the right to exploit any such rights in the Territory,
including but not limited to the right to use the Marks in connection with the
manufacture, sale, distribution, advertising and promotion of goods and/or
services, except in connection with American Rag Stores (defined below). For the
avoidance of doubt, LICENSEE and any sub-LICENSEE may have Licensed Products
manufactured outside of the Territory. LICENSEE shall be responsible for using
reasonable efforts to ensure that all manufacturers who supply goods to LICENSEE
or its customers, comply with the terms of this Agreement, in particular,
LICENSOR’S exclusive rights outside of the territory. LICENSEE shall have the
affirmative obligation to cease doing business with any supplier who LICENSEE
knows is manufacturing and/or distributing Licensed Products outside of the
Territory.

2.3 American Rag Stores. LICENSOR shall have the sole and exclusive right to
operate retail stores in the Territory bearing the name “American Rag Cie,”
“American Rag” or any derivative thereof (“American Rag Stores”). LICENSOR may
utilize the Marks on Vintage Clothing and on audio compact discs sold within the
American Rag Stores. LICENSOR may also sell Licensed Products manufactured
pursuant to LICENSEE’s rights under this Agreement in no more than five
(5) American Rag Stores. When utilizing the Marks on Vintage Clothing and audio
compact discs sold in American Rag Stores, LICENSOR may only use the mark
“American Rag Cie” or “American Rag.” If LICENSOR wishes to use any other
variation of the Marks on Vintage Clothing or audio compact disks sold in
American Rag Stores, LICENSOR shall first obtain the written consent of
LICENSEE, which consent shall not be unreasonably withheld. Other than as stated
in this Paragraph 2.3, LICENSOR shall not utilize the Marks on Licensed Products
in the Territory.

 

-3-



--------------------------------------------------------------------------------

2.4 Closeout Maximum. During each Annual Period or portion thereof (calculated
on a pro rata basis), sales of Closeout units shall not exceed twenty percent
(25%) of total Licensed Product units sold. To the extent Closeout sales exceed
25% of total sale of Licensed Products, the royalty on such Closeout sales that
exceed 25% of the total sale of Licensed Products shall be paid at 100% of the
Applicable Percentage (as hereinafter defined).

2.5 No Manufacture of Goods Specifically for Closeout sales. Notwithstanding
anything contained herein, LICENSEE may not manufacture Licensed Products
specifically for Closeout, off-price and/or discount accounts of any kind.

2.6 General Ledger. All Gross Sales, Net Sales, Standard Allowances and Closeout
discounts shall be listed separately and clearly identified in LICENSEE’s
general ledger used to calculate Net Sales.

 

  3. TERM

3.1 Initial Term. This Agreement and the provisions hereof, except as otherwise
provided, shall be in full force and effect for a ten (10) year period
commencing on the Effective Date and ending on September 30, 2018, unless sooner
terminated as herein provided (the “Initial Term”).

3.2 Extension Terms. The Initial Term of this Agreement shall automatically
extend for six (6) consecutive ten (10) year periods (“Extension Terms”) on the
same terms and conditions provided for herein, unless sooner terminated as
herein provided. During the last Extension Term, LICENSEE shall have a right of
first negotiation to extend the term of this Agreement as provided herein. As
used in Paragraph 3.2, “right of first negotiation” means that for a period of
ninety (90) days following written notice by LICENSEE provided during the last
Extension Term that it wishes to negotiate an extension of the term beyond the
final Extension Term, LICENSOR shall negotiate in good faith with LICENSEE on an
exclusive basis regarding the extension of the term beyond the final Extension
Term.

 

  4. COMPENSATION

4.1 Requirement of Royalties. Except as specifically provided herein, all
Licensed Products sold, invoiced, sub-licensed or otherwise distributed by
LICENSEE require the payment of royalties by LICENSEE to LICENSOR, as set forth
in this Section 4.

4.2 Guaranteed Minimum Royalty. In consideration of the rights granted to
LICENSEE pursuant to this Agreement, LICENSEE shall during each Annual Period or
portion thereof (calculated on a pro rata basis), pay to LICENSOR a Guaranteed
Minimum Royalty in equal monthly installments on the first day of each month for
which it is due during the Term. The Guaranteed Minimum Royalty for the first
thirty years of the Agreement shall be as follows:

 

           Guaranteed
Minimum

Transition Period

   10/1/08-12/31/08    $ 120,244.30

First

   1/1/09-12/31/09      $ 553,124.00

Second

   1/1/10-12/31/10      $ 636,092.60

Third

   1/1/11-12/31/11      $ 731,506.60

Fourth

   1/1/12-12/31/12      $ 841,232.70

Fifth

   1/1/13-12/31/13      $ 962,500.00

Each Annual Period Thereafter

      $ 962,500.00

 

-4-



--------------------------------------------------------------------------------

Commencing January 1, 2039, the minimum royalty shall be increased by the annual
Consumer Price Index as published by the United States Department of Labor
(“CPI”) from the Effective Date to 2039.

4.3 Overpayments During Transition Period. During the negotiation of this
Agreement and during the Transition Period prior to the execution of this
Agreement, LICENSEE has paid the Percentage Royalty and the October and November
Guaranteed Minimum Royalty pursuant to the terms of the Original License
Agreement. Within two (2) business days following execution of this Agreement,
LICENSEE shall pay the December, 2008 Minimum Royalty Payment on a pro rata
basis, with said payment being calculated under the terms of the Original
License Agreement from December 1, 2008 until the payment date and the balance
of the said payment being calculated under the terms of this Agreement.
Following execution of this Agreement, LICENSEE shall recalculate the Percentage
Royalty and Guaranteed Minimum Royalty owed during the Transition Period
pursuant to the terms of this Agreement. The amount overpaid by LICENSEE
(including the difference between that portion of the December Minimum Royalty
Payment paid pursuant to the terms of the Original License Agreement and as
calculated under this Agreement) shall be deducted from the January 30, 2009
payment of the Percentage Royalty and, if such overage is not recouped from
therefrom, it shall be deducted from subsequent payments of the Percentage
Royalty. For the avoidance of doubt, LICENSEE shall make the Guaranteed Minimum
Royalty payments that become due following execution of this Agreement and the
over payments shall be deducted only from the Percentage Royalty to the extent
it exceeds the Guaranteed Minimum Royalty.

4.4 Percentage Royalty. In consideration of the rights granted to LICENSEE
pursuant to this Agreement, LICENSEE shall, during each Royalty Period, as
defined below, or portion thereof during the Term, pay LICENSOR a royalty, (the
“Percentage Royalty”) as follows:

a. As used in this Section 4.4, “Applicable Percentage” shall mean ONE AND
THIRTEEN ONE HUNDREDTHS PERCENT (1.13%) until such time as sales of Licensed
Products from the Effective Date, as measured by Net Sales and the Transfer
Price, exceed TWO BILLION DOLLARS ($2,000,000,000). After sales from the
Effective Date, as measured by Net Sales and the Transfer Price, exceed TWO
BILLION DOLLARS ($2,000,000,000), the Applicable Percentage shall be ONE AND ONE
QUARTER PERCENT (1.25%);

 

-5-



--------------------------------------------------------------------------------

b. When such Licensed Products are manufactured or sourced by MMG or by such
other sub-LICENSEE that is a retailer or an affiliate thereof, the Percentage
Royalty shall be the Applicable Percentage of the Transfer Price of all Licensed
Products sold in the Territory during that Royalty Period;

c. When such Licensed Products are manufactured or sourced by LICENSEE, the
Percentage Royalty shall be the Applicable Percentage of Net Sales, except when
such Net Sales are a Closeout, in which case the Percentage Royalty shall be 70%
of the Applicable Percentage, i.e., .791% if the Applicable Percentage is 1.13%
and .875% if the Applicable Percentage is 1.25%. If LICENSEE sells Closeout
Licensed Products, it shall prepare a separate royalty statement for such sales;
and

d. When such Licensed Products are manufactured or sourced by a sub-LICENSEE
that is not a retailer or an affiliate thereof, the Percentage Royalty shall be
the Applicable Percentage of such sub-LICENSEE’s Net Sales.

4.5 Sales To Affiliates. If LICENSEE sells any Licensed Products to any party
affiliated with LICENSEE, or in any way directly or indirectly related to or
under common control with LICENSEE, at a price less than the regular price
charged to other parties, the Percentage Royalty payable to LICENSOR shall be
computed on the basis of the wholesale list price, or the highest price charged
to other customers at arm’s length transactions for the same or similar
products, less 10%, and such shall be the Gross Sales price in such
circumstances used for the calculation of royalties.

4.6 Royalty Period. The Percentage Royalty owed to LICENSOR in excess of the
Guaranteed Minimum Royalties shall be calculated on a quarterly calendar basis
(the “Royalty Period”) and shall be payable no later than thirty (30) days after
the termination of the preceding full calendar quarter, i.e., commencing on the
first (1st) day of January, April, July, and October. Thus, the Percentage
Royalties are payable on January 30, April 30, July 30 and October 30 for the
immediate preceding quarter of sales less the Guaranteed Minimum Royalty
payments for such period.

4.7 Accrual of Percentage Royalty. A Percentage Royalty obligation shall accrue
when Licensed Products are sold regardless of the time of collection by LICENSEE
or a sub-LICENSEE. For purposes of LICENSEE’s Percentage Royalty obligations,
Licensed Products shall be considered “sold” upon the date of billing,
invoicing, shipping or payment, whichever event occurs first.

 

-6-



--------------------------------------------------------------------------------

4.8 Royalty Statement. With each Percentage Royalty payment, LICENSEE shall
provide LICENSOR with a written royalty statement in substantially the form
attached hereto as Schedule C in which LICENSEE reports the Percentage Royalty
due under Sections 4.4(b) and 4.4(c) of this Agreement. In the event a
Percentage Royalty is owed under Section 4.4(d), the royalty statement shall
provide a level of detail similar to Schedule C. Such royalty statements shall
be certified as accurate by a duly authorized officer of LICENSEE. The receipt
or acceptance by LICENSOR of any royalty statement, or the receipt or acceptance
of any royalty payment made, shall not prevent LICENSOR from challenging the
validity or accuracy of such statement or payment within two years of such
receipt or acceptance. LICENSOR may challenge the validity or accuracy of any
royalty statement from a sub-LICENSEE of LICENSEE for a period of two months
subsequent to being provided with the audit by LICENSEE of said sub-LICENSEE.
Following a failure to cure pursuant to the notice and cure provisions of
Paragraph 4.12, below, LICENSEE’s failure to timely provide a royalty statement
within the time specified in Paragraph 4.6, in the form of Schedule C shall be
deemed a material breach of this Agreement and shall require the payment of
liquidated damages in the sum of $10,000 for each uncured failure to provide a
timely report. LICENSOR shall be entitled to recover its attorneys’ fees
expended to compel LICENSEE to provide quarterly royalty reports.

4.9 Survival of Obligations. LICENSEE’s obligations for the payment of the
Percentage Royalty shall survive the termination of this Agreement, and will
continue for so long as LICENSEE continues to manufacture, sell, distribute,
market or promote the Licensed Products. The Minimum Guarantee shall not be
payable during any Sell-Off Period (as defined below).

4.10 Manner of Payment. All payments due hereunder shall be made in United
States currency drawn on a United States bank, unless otherwise specified by the
parties.

4.11 Interest On Late Payments. Late payments shall incur interest at the rate
of TEN PERCENT (10%) per annum from the date such payments were originally due.

4.12 Late Payment. In the event any royalty payment has not been received by
LICENSOR by the third business day after its due date, LICENSOR may serve a
notice to cure on LICENSEE in the manner specified in Section 16, below. If
LICENSEE fails to cure by making payment within three (3) business days of
LICENSEE’s receipt of such notice, LICENSOR may commence an arbitration which
shall be administered by JAMS pursuant to the JAMS Streamlined Arbitration
Rules & Procedures then in effect. The decision by the arbitrator shall be final
and binding, may be confirmed by a court of competent jurisdiction and judgment
shall be entered thereon.

4.13 Default and Termination. This Agreement is terminable by LICENSOR only if
LICENSEE fails to pay any judgment within Ninety (90) days following such
judgment becoming final. For the purpose of this provision, a final judgment is
one on which the arbitrator’s award has been confirmed by the Superior Court and
a judgment is entered. Notwithstanding the above, LICENSEE shall have the right
to take an appeal from any final

 

-7-



--------------------------------------------------------------------------------

judgment pursuant to applicable law. Should LICENSEE prevail in said appeal, any
excess payment shall be refunded. If LICENSEE tenders payment after the
arbitration is filed and the arbitration is consequently withdrawn, LICENSEE
shall pay LICENSOR’s reasonable attorneys’ fees and costs incurred in filing and
prosecuting the arbitration demand.

 

  5. AUDIT

5.1 Books and Records. LICENSOR shall have the right, upon at least five
(5) business days written notice and no more than once every two years, to
inspect books and records of LICENSEE as are necessary for the purpose of
confirming the accuracy of the Percentage Royalty, at the place or places where
such records are normally retained by LICENSEE. At the request of LICENSOR, once
every three years, commencing on the third anniversary of this Agreement,
LICENSEE shall cause an independent certified public accounting firm to audit
MMG, to the extent permitted to do so under LICENSEE’s agreement with MMG, and
LICENSEE shall provide LICENSOR with the results of such audit. LICENSEE shall
not surrender its right to audit MMG in future extensions of its sublicense with
MMG.

5.2 Underpayments. In the event that any inspection reveals a discrepancy in the
amount of Percentage Royalty owed LICENSOR from what was actually paid, LICENSEE
shall pay such discrepancy, plus interest, calculated at the rate of TEN PERCENT
(10%) per annum. In the event that such discrepancy is in excess of FIVE PERCENT
(5%) of the Percentage Royalty owed, LICENSEE shall pay an additional sum equal
to the amount of the discrepancy plus LICENSOR’s reasonable costs, including
accounting fees incurred in connection with such inspection.

5.3 Any dispute regarding the amount of royalties due under this Agreement shall
be resolved by binding arbitration in the manner specified in Section 4.12 and
4.13, above.

5.4 Maintenance of Records. All books and records relative to LICENSEE’s
obligations hereunder shall be maintained and kept accessible and available to
LICENSOR for inspection for at least four (4) years after termination of this
Agreement.

5.5 Availability of Records. LICENSEE agrees that it will keep accurate and
complete books and records of account (including, without limitation, commencing
on January 1, 2009, utilization of consecutively numbered invoices which
reconcile to each Royalty Statement and LICENSEE’s general lender) covering all
transactions relating to or arising out of this Agreement in accordance with
Generally Accepted Accounting Principles.

5.6 Confidential Business Information. In the event that an investigation of
LICENSEE’s books and records is made, certain confidential and proprietary
business information of LICENSEE may necessarily be made available to the person
or persons conducting such investigation. It is agreed that such confidential
and proprietary business information shall be retained in confidence by LICENSOR
and its agents and shall not be used by LICENSOR or disclosed to any third party
without the prior express written permission of LICENSEE, which may be withheld
in LICENSEE’s sole discretion, unless required by law. It is understood and
agreed, however, that such information may be used in any proceeding based on
LICENSEE’s failure to pay its Percentage Royalty obligation, subject to an
appropriate protective order.

 

-8-



--------------------------------------------------------------------------------

  6. WARRANTIES & OBLIGATIONS

6.1 Warranties and Representations of LICENSOR. LICENSOR hereby represents and
warrants that:

a. it has the full right, power and authority to enter into this Agreement, to
perform all of its obligations hereunder, and to grant the licenses herein;

b. there are no other agreements with any other party in conflict herewith,
specifically, any grant of rights of any kind to the Marks within the Territory;

c. it is a company duly organized, validly existing and in good standing under
the laws of its jurisdiction;

d. it is the sole owner of the entire right, title and interest in and to the
Marks and has no actual knowledge that the Marks infringe any valid right of any
party;

e. to the extent that LICENSOR is not the listed owner of any of the Marks set
forth in Schedule A to this Agreement or otherwise, LICENSOR nevertheless
controls said Marks and will promptly, but in no event later than 90 days from
the Effective Date, take all steps reasonably necessary to cause LICENSOR to
become the listed owner thereof.

6.2 Warranties and Representations of LICENSEE. LICENSEE hereby represents and
warrants that:

a. it has the full right, power and authority to enter into this Agreement and
to perform all of its obligations hereunder;

b. it is financially capable of undertaking the business operations which it
conducts and of performing its obligations hereunder; and

c. it is a company duly organized, validly existing and in good standing under
the laws of its jurisdiction.

 

  7. NOTICES, QUALITY CONTROL & SAMPLES

7.1 Compliance with Legal Requirements. LICENSEE shall comply with the marking
provisions of the trademark laws of the United States and other countries in the
Territory.

7.2 Legal Notices. The Licensed Products, as well as all packaging, promotional,
and advertising material relative thereto, shall include all appropriate legal
notices as reasonably requested by LICENSOR.

 

-9-



--------------------------------------------------------------------------------

7.3 Quality of Licensed Products. The Licensed Products shall be of a high
quality consistent with that exhibited by Licensed Products manufactured
pursuant to, and not disapproved under, the Original License Agreement. For so
long as Licensed Products are sold by MMG or affiliates thereof, the quality of
the Licensed Products shall be sufficient if acceptable to MMG for sale in
Macy’s retail stores. In the event Licensed Products are sold by a retailer
other than Macy’s, the Licensed Products shall be of the same quality as would
be acceptable to MMG for sale in a Macy’s store, or as would be acceptable to
other major national retailers in the Territory, if they had been offered for
sale by Macy’s or such other major national retailer.

7.4 Compliance with Legal Requirements. LICENSEE shall manufacture, package,
sell and distribute the Licensed Products in accordance with all applicable
national, state and local laws and regulations.

7.5 LICENSOR’s Inspection of Samples. Samples of the Licensed Products shall be
available to LICENSOR at Macy’s or such other retailer as LICENSEE may utilize,
as part of normal retail stock. LICENSOR shall, at its own cost and expense,
periodically inspect samples to insure that the quality of the Licensed Products
is consistent with Section 7.3 above. If LICENSOR contends that the quality of
Licensed Products is inadequate, it shall promptly notify LICENSEE in the manner
provided in Section 16 below.

 

  8. INTELLECTUAL PROPERTY RIGHTS

8.1 Rights to the Marks. It is understood and agreed as between the LICENSOR and
LICENSEE that LICENSOR is the sole and exclusive owner of all right, title and
interest in and to the Marks. LICENSEE shall not, at any time during or after
the Term of this Agreement, dispute, or contest, directly or indirectly,
LICENSOR’s exclusive right and title to the Marks, or the validity thereof.

8.2 Benefit. LICENSEE agrees that its use of the Marks inures to the benefit of
LICENSOR and that the LICENSEE shall not acquire any rights in the Marks, other
than as provided herein.

8.3 Trademark and Copyright Protection. LICENSEE may file applications to
register the Marks in the Territory, at its own expense and in the name of
LICENSOR, for any goods or services not included in any then-existing trademark
applications or registrations in the Territory.

8.4 Ownership of Copyright. Any copyrights created by or for LICENSEE under this
Agreement in any sketch, design, print, package, label, tag or the like designed
and approved for use in connection with the Licensed Products will be the
property of LICENSOR. LICENSEE may not, at any time, do or otherwise suffer to
be done any act or thing that will adversely affect any rights of LICENSOR in
such copyrights and will at LICENSOR’s request and expense do all things
reasonably required by LICENSOR to protect such rights, including the placement
of appropriate notices of copyright ownership.

8.5 Protecting the Intellectual Property. The parties agree to execute any
documents reasonably requested by the other party to effect any of the above
provisions.

 

-10-



--------------------------------------------------------------------------------

  9. INFRINGEMENTS

9.1 LICENSEE’s Rights. LICENSEE shall notify LICENSOR in the manner provided in
Section 16 below within fifteen (15) days of discovery by LICENSEE of any
infringements or imitations by others of the Marks in connection with any
products or services. LICENSEE shall have the right, but not the obligation, to
institute and prosecute actions against third parties for infringement of the
rights licensed in this Agreement. LICENSEE may institute and prosecute such
actions through attorneys of its own choosing to be paid by LICENSEE. After
recovery of LICENSEE’s attorneys’ fees and costs, LICENSEE shall retain seventy
five (75%) percent of all sums recovered from the infringer in any such action,
whether by judgment, settlement or otherwise, with LICENSOR to receive the
remaining twenty-five (25%) percent.

9.2 LICENSOR’s Rights. If LICENSEE does not institute a lawsuit within thirty
(30) days after LICENSOR’s written request that it do so, LICENSOR shall have
the right, but not the obligation, to institute and prosecute actions for
infringement of the rights licensed in this Agreement. LICENSOR may institute
and prosecute such actions through attorneys of its own choosing to be paid by
LICENSOR and, after recovery of LICENSOR’s attorneys’ fees and costs, shall
retain seventy five (75%) percent of all sums recovered from the infringer in
any such lawsuit, whether by judgment, settlement or otherwise recovered from
the infringer after recovery of LICENSOR’s attorneys’ fees and costs, with
LICENSEE to receive the remaining twenty five (25%) percent.

9.3 Cooperation. Upon request of the party bringing the action, the other party
shall execute all papers, testify on all matters, and otherwise cooperate in
every way necessary and desirable for the prosecution of any such lawsuit. The
party bringing such suit shall reimburse the other party for the expense
incurred as a result of such cooperation.

9.4 Settlement. Whoever brings the suit has the right to settle pursuant to the
terms of this Agreement.

 

  10. INSURANCE

10.1 Requirements. LICENSEE shall throughout the Term of the Agreement obtain
and maintain at its own cost and expense comprehensive general public liability
insurance from a qualified insurance company licensed to do business in
California for the benefit of LICENSOR as well as for the benefit of the
LICENSEE and specifically naming LICENSOR as an additional named insured in an
amount not less than Two Million Dollars ($2,000,000.00) combined single limit,
with a deductible amount not to exceed Ten Thousand Dollars ($10,000.00) for
each single occurrence for bodily injuries and/or product damage and/or
advertising injury. Such policy shall provide protection against any and all
claims, demands, and causes of action arising out of any actual or alleged
defects or failure to perform of the Licensed Products or any material used in
connection therewith or any use thereof or arising out of the use of the Marks.
The policy shall provide for ten (10) days notice to LICENSOR from the insurer
by Registered or Certified Mail, return receipt requested, in the event of any
modification, cancellation or termination thereof. LICENSEE agrees to furnish
LICENSOR a certificate of insurance evidencing same within thirty (30) days
after execution of this Agreement and in no event, shall LICENSEE manufacture,
distribute or sell the Licensed Products prior to receipt by LICENSOR of such
evidence of insurance.

 

-11-



--------------------------------------------------------------------------------

  11. TERMINATION

11.1 This Agreement is not terminable by LICENSOR except as provided in
Section 4.13. No claim of breach of this Agreement, whether characterized as
“material,” “total” or otherwise, shall entitle LICENSOR to terminate this
Agreement.

11.2 LICENSEE shall have the right to terminate this Agreement at any time on
sixty (60) days written notice to LICENSOR. Unless LICENSOR breaches Section 2.1
hereof and such breach is not cured within fifteen days, upon the effective date
of the termination by LICENSEE, all monies paid to LICENSOR shall be deemed
non-refundable and LICENSEE’s obligation to pay any guaranteed moneys, including
the Guaranteed Minimum Royalty, shall be accelerated and any yet unpaid
guaranteed moneys (for the duration of the term of the Agreement) shall become
immediately due and payable. If LICENSOR has not timely cured a breach of
Section 2.1 hereof, the Guaranteed Minimum Royalty shall not be owed by LICENSEE
for any period following the effective date of LICENSEE’s termination.

11.3 Mutual Agreement. The Agreement may also be terminated if LICENSOR and
LICENSEE mutually agree in writing that the Agreement shall be terminated.

 

  12. POST TERMINATION RIGHTS

12.1 Inventory upon Termination. No more than thirty (30) days after Termination
of this Agreement, LICENSEE shall provide LICENSOR with a statement indicating
the number and description of Licensed Products bearing the Marks which LICENSEE
had on hand or was in the process of manufacturing or having manufactured as of
the date of the expiration or termination (the “Inventory”). The LICENSOR shall
have the option, at LICENSOR’s own cost, of conducting a physical inventory in
order to ascertain or verify such Inventory. In the event that the LICENSEE
refuses to permit the LICENSOR to conduct such physical inventory, the LICENSEE
shall forfeit its rights hereunder to dispose of such inventory.

12.2 Sell-Off Period. Upon termination of this Agreement, LICENSEE shall be
entitled, for an additional period of one (1) year and on a nonexclusive basis,
to continue to sell Inventory (“Sell-Off Period”). Such sales shall be made
subject to all of the provisions of this Agreement and to an accounting for and
the payment of a Percentage Royalty thereon. Such accounting and payment shall
be due and paid within thirty (30) days after the close of the said one (1) year
period. At the end of the Sell-Off Period, LICENSOR may require that LICENSEE
either destroy any Licensed Products bearing the Marks still on hand or
alternatively, sell them to LICENSOR at cost.

12.3 Freedom to License. After termination of this Agreement, except as
otherwise provided in this Agreement, all rights granted herein shall revert to
LICENSOR who may use, or license others to use the Marks in any way whatsoever.
Subject to the Sell-Off Period, LICENSEE shall thereafter refrain from all
further use of the Marks, and turn over to the LICENSOR all materials relating
to the Marks and the Licensed Products, including, but not limited to, all
artwork, color separations, prototypes and the like, as well as any market
studies or other tests or studies conducted by LICENSEE at no cost whatsoever to
LICENSOR.

 

-12-



--------------------------------------------------------------------------------

12.4 Disposition of Licensed Products. Subject to the Sell-Off Period, upon
termination of this Agreement, LICENSEE agrees to immediately return to LICENSOR
all material relating to the Licensed Products in LICENSEE’s possession, owned
by LICENSOR or bearing the Marks at no cost whatsoever to LICENSOR.

 

  13. INDEMNIFICATION

13.1 Indemnification by LICENSEE. LICENSEE shall defend, indemnify and hold
LICENSOR and its affiliates, successors, assigns, equity holders, directors,
officers, employees and agents harmless against all costs, expenses and losses,
claims, demands, damages, liability, causes of action (including without
limitation product liability actions and tort actions), judgments, settlement,
suits or expenses (including reasonable attorneys’ fees) claimed, obtained or
sustained by third parties in any way related to or arising from the
manufacture, use, marketing, sale, provisions of services and goods or
advertising by LICENSEE of the Licensed Products, except where (i) such use of
the Marks by LICENSEE is in the Territory and expressly authorized hereunder.
LICENSEE shall have the right to defend any such action or proceeding with
attorneys of its own choosing. LICENSEE’s obligations are conditioned on
reasonable cooperation by LICENSOR.

13.2 Indemnification by LICENSOR. LICENSOR shall defend, indemnify and hold
LICENSEE and its affiliates, successors, assigns, equity holders, directors,
officers, employees and agents harmless against all costs, expenses and losses,
claims, demands, damages, liability, causes of action, costs, expenses and
losses, judgments, settlement, suits or expenses (including reasonable
attorneys’ fees) claimed, obtained or sustained by third parties in any way
related to or arising from a third party’s claim that LICENSEE is infringing any
of its trademarks based upon LICENSEE’S use of the Marks in the Territory as
expressly authorized hereunder or LICENSEE is sued for any act or omission by
LICENSOR. LICENSOR shall have the right to defend any such action or proceeding
with attorneys of its own choosing. LICENSOR’s obligations are conditioned on
reasonable cooperation by LICENSEE.

 

  14. ASSIGNABILITY

14.1 Unrestricted Right to Assign. LICENSOR and LICENSEE shall have the complete
and unrestricted right to sell, transfer, lease or assign their respective
rights and interest in this Agreement (but not their obligations), providing
that any such transferee agrees to be bound by all of the terms hereof,
including but not limited to the Warranties and Representations enumerated in
6.1 and 6.2. When LICENSOR or LICENSEE wishes to sell, transfer, lease or assign
its rights and interests in this Agreement, such party shall do so on notice to
the other provided in the manner set forth in Section 16.

 

  15. SUCCESSION

15.1 Benefit. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their heirs, administrators, subsidiaries, divisions,
affiliated companies, and, to the extent permitted herein, their successors and
assigns.

 

-13-



--------------------------------------------------------------------------------

  16. NOTICE AND PAYMENT

16.1 Manner of Delivery. Any notice required to be given pursuant to this
Agreement shall be in writing and delivered to the other designated party at the
below stated address. Such delivery shall be in the form of (a) personal
delivery by messenger or other agent; or (b) certified or registered mail,
return receipt requested; or (c) by documented overnight delivery service; or
(d) to the extent that receipt is confirmed, electronic mail, facsimile or other
electronic transmission service. Notices will be effective upon receipt, as set
forth in the confirmation of delivery.

16.2 Change of Address. Either party may change the address to which notice or
payment is to be sent by written notice to the other in accordance with the
provisions of Paragraph Subsection 16.1 above.

 

If to LICENSOR:    Russ August & Kabat    12424 Wilshire Blvd., 12th Floor   
Los Angeles, California 90025    Attention: Larry C. Russ and if to LICENSEE,
to:    Private Brands, Inc.   

3151 East Washington Boulevard

Los Angeles, California 90023

   Attention: Gerard Guez

 

  17. RELATIONSHIP OF PARTIES

17.1 No Agency. This Agreement does not constitute and shall not be construed as
constituting a partnership or joint venture between LICENSOR and LICENSEE.
Neither LICENSEE nor LICENSOR shall have any right to obligate or bind the other
party in any manner whatsoever, and nothing herein contained shall give or is
intended to give any rights of any kind to any third persons.

 

  18. WAIVER

18.1 No Waiver. Failure by either party hereto to enforce any rights under this
Agreement shall not be construed as a waiver of such rights, nor shall a waiver
of a breach in any one or more instances be construed as constituting a
continuing waiver or as a waiver in other instances.

 

  19. GOVERNING LAW

19.1 Construction. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of California without
regard to conflict of law principles.

 

-14-



--------------------------------------------------------------------------------

  20. DISPUTES

20.1 Arbitration of Disputes. All disputes under this Agreement shall be
resolved by final and binding arbitration pursuant to JAMS Rules of Arbitration.
In any dispute involving only the payment of royalties under Sections 4 or 5,
above, such arbitration shall be conducted pursuant to the JAMS Streamlined
Arbitration Rules & Procedures then in effect. In any arbitration in which there
is any dispute beyond the payment of royalties, the arbitration shall be
conducted pursuant to the JAMS Comprehensive Arbitration Rules and Procedures
then in effect. The decision by the arbitrator shall be final and binding, may
be confirmed by a court of competent jurisdiction and judgment shall be entered
thereon.

20.2 Attorneys’ Fees and Costs. The prevailing party in any arbitration or other
legal proceeding shall be entitled to recover its reasonable fees and costs
(including attorneys’ fees) associated with the dispute from the other party.
The arbitrator shall determine who is the prevailing party and award reasonable
attorney fees.

 

  21. INTEGRATION/AMENDMENT

21.1 Entire Agreement; Amendment. This Agreement and the settlement agreement
executed concurrently herewith, together with its exhibits (“the Settlement
Agreement”) constitute the entire Agreement between the parties concerning the
subject matter hereof, and revoke and supersede all prior agreements between the
parties. This Agreement and the Settlement Agreement are intended as a final
expression of the parties’ Agreement. No other agreements, understandings,
representations or discussions are included in this Agreement except as
expressly noted herein. This Agreement shall take precedence over any other
documents which may be in conflict with this Agreement.

 

  22. FORCE MAJEURE

22.1 Excuse for Nonperformance. It is understood and agreed that in the event of
an act of the government, or war conditions, or fire, flood or labor trouble in
the factory of LICENSEE or its sub-LICENSEE or in the factory of those
manufacturing Licensed Products or parts necessary for the manufacture of the
Licensed Products, prevent the performance by LICENSEE of the provisions of this
Agreement, then such nonperformance by LICENSEE shall not be construed as
grounds for breach of this Agreement and such nonperformance shall be excused
while the conditions herein prevail and for two (2) months thereafter.

 

  23. MODIFICATIONS

23.1 Written Modifications. This Agreement may not be modified except by a
written instrument, signed by both parties, making specific reference to this
Agreement by date, parties and subject matter.

 

  24. SEVERABILITY

24.1 Enforceability of Provisions. The invalidity or unenforceability of any
provision of this Agreement, or the invalidity or unenforceability of any
provision of this Agreement as applied to a particular occurrence or
circumstance, shall not affect the validity or enforceability of any of the
other provisions of this Agreement or any other applications of such provisions,
as the case may be.

 

-15-



--------------------------------------------------------------------------------

  25. OTHER PROVISIONS

25.1 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all such counterparts together
shall constitute one and the same Agreement. Scanned or faxed signatures shall
have the same force and effect as if in original ink.

25.2 Further Assurances. The parties hereby covenant and agree to execute and
deliver all such documents, make such governmental filings, and do or cause to
be done all such acts or things as may reasonably be necessary to complete and
effect the transactions contemplated hereby.

25.3 No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by both parties to express their mutual intent, and no
rule of strict construction shall be applied against either party as drafter.

25.4 Headings. The headings used in this Agreement will be used only for the
purpose of reference and shall not be deemed to govern, limit, modify or in any
other manner affect the scope, meaning or intent of the provisions of this
Agreement or be given any legal effect whatsoever.

25.5 Dates. Any deadline in this Agreement that should fall on a Saturday,
Sunday, or U.S. federal holiday shall be deemed to be the earliest business day
thereafter.

 

  26. CONFIDENTIALITY

26.1 No Disclosure. The parties each agree that during the Term of this
Agreement they may receive information regarding the other party’s affairs that
the disclosing party considers confidential. Each party receiving each
confidential information agrees not to disclose it to a third party except to
its own employees and agents and only as necessary to perform its obligations or
exercise its rights under this Agreement. This Paragraph is not applicable to
any information which: (a) the receiving party is authorized in writing by the
disclosing party to disclose; (b) is generally known or becomes part of the
public domain in the trade through no fault of the receiving party; (c) is
independently developed by the receiving party or its agents without any use of
the confidential information; or (d) is required to be disclosed by law or
regulation or by proper order of a court of competent jurisdiction after
adequate notice to the disclosing party to seek a protective order, the
imposition of which protective order the receiving party agrees to approve and
support. The terms of this Agreement are confidential information under this
Paragraph.

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement by their duly
authorized representatives as of the Effective Date.

 

    AMERICAN RAG CIE, LLC      

/s/ Mark Werts

Dated: December     , 2008     By:   Mark Werts, President     PRIVATE BRANDS,
INC.      

/s/ Gerard Guez

Dated: December 18, 2008     By:   Gerard Guez, Chairman and CEO

 

-17-



--------------------------------------------------------------------------------

SCHEDULE A

TO AMENDED LICENSE AGREEMENT

 

Territory

  

Serial #

  

Reg. #

  

Mark

  

Listed Owner

U.S.    78621959    (application)    AMERICAN RAG CIE    American Rag Cie, LLC
U.S.       2710769    AMERICAN RAG CIE    American Rag Cie II U.S.       1936234
   AMERICAN RAG CIE    American Rag Cie, LLC U.S.    78621965    (application)
   AMERICAN RAG    American Rag Cie, LLC U.S.    78703816    (application)   
AMERICAN RAG COMPAGNIE    American Rag Cie, LLC Canada    1171176   
(application)    AMERICAN RAG CIE    Industries Werts, Inc. Mexico       812299
   AMERICAN RAG CIE    “Industires” Werts, Inc.

 

-18-



--------------------------------------------------------------------------------

SCHEDULE B

TO AMENDED LICENSE AGREEMENT

Licensed Products

 

•  

Cosmetics and personal care items, such as perfumes, soaps, lotions, body and
hair care products; sponges and brushes, hair accessories; and related products;

 

•  

Leather and non-leather goods, such as bags, belts, luggage, briefcases,
wallets, sports bags, back packs; compact disc cases, umbrellas, cell phone
accessories; and related products;

 

•  

Household decorative items, such a picture frames, figurines, candles,
candlesticks; and related products;

 

•  

House wares, such as dishes, glassware, beverageware, teapots and coffeepots and
related accessories, bathroom accessories, garbage cans, cocktail shakers; and
related products;

 

•  

Pet accessories and related products;

 

•  

Carpets, rugs; and related products;

 

•  

Paper goods, such as books, notebooks, stationery, pencils, pens, photo albums,
address books, calendars, notecards, stickers; and related products;

 

•  

Sporting goods, toys, games and novelties; magnets, party supplies; musical
recordings, holiday decorations; and related products;

 

•  

Eyeglasses and sunglasses and related products;

 

•  

Apparel, including footwear and headgear; and related products;

 

•  

Jewelry, clocks, watches, and related products;

 

•  

Linens, including but not limited to towels, sheets, comforters, pillows,
blankets, tablecloths; and related products.

 

-19-



--------------------------------------------------------------------------------

SCHEDULE C

TO AMENDED LICENSE AGREEMENT

PRIVATE BRANDS

QUARTERLY ROYALTY REPORT

QUARTER END DATE:                     

 

 

   

 

Signature     Title   Date I certify the information in this report is correct
and complete to the best of my knowledge. [To be signed by Chief Financial
Office or other substitue executive when the CFO is not available.]

 

PRODUCTS

   CUSTOMER    STYLE NO.    NUMBER OF
UNITS SOLD    GROSS
SALES    STANDARD ALLOWANCES    RETURNS    TOTAL
DEDUCTIONS    NET
SALES    ROYALTY                          ADVERTISING/
PROMOTION
DISCOUNT    VOLUME/
CLOSE OUT
DISCOUNT    PAYMENT
TERM
DISCOUNT                                                                       
                                                                                
                                                                               
                                                                              
                                                                              
                                                                               
             

 

0

     

 

0.00

  

 

0.00

  

 

0.00

  

 

0.00

  

 

0.00

  

 

0.00

  

 

0.00

                                                         

 

ROYALTY CALCULATION   

Net Regular Price Sales for the Current Quarter

   $ —  

Percentage Royalty

   $ —  

Close out

   $ —  

Total Royalties for the Current Quarter

   $ —  

Minimum Royalty Paid

  

Excess Minimum Royalties Paid in Previous Quarter, if Applicable

   $ —  

 

-20-